Formal sitting - Dalai Lama
Ladies and gentlemen, it is a great honour and pleasure to welcome His Holiness the 14th Dalai Lama in the plenary of the European Parliament today. We eagerly await your thoughts on the European Year of Intercultural Dialogue and the significance of this dialogue for peace and international understanding which you will share with us today in the plenary of the European Parliament.
During 2008 we already had the honour of greeting representatives of the Christian religion, the Jewish religion and of Islam here, and today we have the opportunity to hear a leading representative of Buddhism. Your Holiness, at this time our thoughts go above all to the victims of the bloody attacks in Mumbai and to the people in India, the country in which you live in exile. At precisely a time of such great challenges, religious leaders like you who advocate dialogue, peace and reconciliation have an essential contribution to make to our social life.
The European Parliament has always endeavoured to raise its voice for the rights and dignity of man. The culture and freedom of religious expression touch directly on people's identity and are therefore inseparably linked with human dignity. In this connection, the European Parliament has constantly endeavoured to draw attention to the human rights of the Tibetan people.
When you, Your Holiness, gave a speech to the European Parliament in Strasbourg in 1988, you spoke of a five-point peace plan for Tibet. You also visited us in 2001 and 2006. During this period, the European Parliament took a number of resolutions in which it asked the Chinese Government to start an immediate and meaningful dialogue and to respect the cultural and religious identity and the human rights of the Tibetan people. On behalf of the European Parliament I should like to stress again: the European Parliament recognises the territorial unity of China, to which Tibet belongs. However, we will always defend the right of the Tibetan people to live their cultural and religious identity. We will always defend this right.
(Applause)
What has been going on in Lhasa and other towns since 10 March is proof of the urgent need for a proper dialogue, with which an acceptable, sustainable solution for all sides will be worked towards with respect for the culture, religion and identity of Tibet.
For these reasons we are deeply concerned that the talks started in 2002 between your special envoys and the Chinese state institutions have achieved no results yet. We express our urgent expectation that future talks will bring the desired results.
China is a significant nation and an important partner of the European Union. In our dialogue with China we are under an obligation to openly and sincerely espouse our common values of democracy, law, human rights and freedom of opinion, based on the fundamental principle of human dignity.
Ladies and gentlemen, if we were to stop espousing these principles, we would give up ourselves. I also stated these principles yesterday in a conversation with the Chinese Representative to the European Union.
As you, Your Holiness, said a few years ago, each of us must learn not only to work for oneself, one's own family or one's own nation, but for the benefit of all mankind.
You are, Your Holiness, an important advocate of dialogue. Your non-violent stance provides an excellent example of involved, peaceful commitment to a worthy cause, and we are honoured that you are speaking to the European Parliament today.
It is with great pleasure that I now invite you to speak to us.
(Applause)
Your Excellency, President Pöttering, Honourable Members of Parliament, ladies and gentlemen,
It is a great honour to speak before you today and I thank you for your invitation.
On the last occasion I was here, I gave my speech in Tibetan and then read the English translation. I felt that wasted time, so today my written statement has already been circulated. I am not going to repeat what is in there. In fact there are some words I cannot pronounce properly so it is better not to read it! The main points I have already mentioned in my written statement, and I do not want to repeat these things.
I am just one human being out of 6 billion human beings. On that level, I believe that every human being wants a happy, successful life; all of us, irrespective of our colour, nationality, religious faith or social status, we all want and all have the right to have a happy life, a successful life.
As a human being I believe - and for a number of years, many of my friends have agreed with my views and feelings - that in modern times there is too much emphasis on the importance of material values. We have somehow neglected our inner values. That is why, in spite of materially being highly developed, I have noticed there are still a lot of people - even billionaires - who are very rich but are an unhappy on a personal level.
So one of the most important factors for happiness or joyfulness is very much to do with peace of mind, a calm mind. Too much stress, too much suspicion, too much ambition and greed I also think are factors which destroy our inner peace. So therefore, if we wish to achieve a happy life, there is no point in neglecting our inner values.
These inner values are not necessarily what we bring from religious teaching, but I feel they are a biological factor we are already equipped with: warm-heartedness or a sense of responsibility, a sense of community. The biological factor is there because we are social animals.
That is what I usually call 'secular ethics' and it is the basis of our happy life, our inner peace. The ways I generally emphasise to promote that are secular ways: the secular method means using our common sense and common experience and the latest scientific findings.
Even for our physical well-being, peace of mind is very essential. I should like to illustrate this by a small experience of my own. I recently underwent surgery to remove my gall bladder. So, in contrast to my previous visit here, I have the same face but one organ is now missing! But, since then I am OK, quite fit!
(Laughter)
Seriously, during surgery and also after surgery there were some quite serious complications. Usually gall bladder removal takes 15 to 20 minutes, but in my case it took three hours because of complications. However, after the surgery, within one week I had fully recovered. So the doctors were a little bit surprised. I told them that I had nothing special. No miracle power. No healing power. If I had miracle powers or healing power, I would not have needed surgery in the first place. The very fact that I underwent surgery means that I have no such miracle power, does it not? But I really think that peace of mind is one factor in a speedy recovery.
So this is my number one commitment, the promotion of human values.
Number two is the promotion of religious harmony. In that respect - I mean peace of mind - all the major religions have the message of how to develop inner peace. Particularly when we are passing through difficult situations or hopelessness, faith provides us with inner strength and hope.
So all the major religious traditions basically fall into two categories: one is theistic religion, the other is non-theistic religion. Buddhism belongs to the non-theistic religions. Buddhism and Jainism both form part of the Indian tradition. These different philosophies, different ways of approach, ultimately have the same message, the same practice, the practice of love, compassion, forgiveness, contentment and self-discipline.
So therefore all the major religious traditions have the same potential but they come from different locations, and different peoples with different mental dispositions. We need different ways of approach. Theistic philosophy and non-theistic philosophy have developed: that does not matter. These philosophies matter, but the important thing is the real purpose, the real message. So in that respect, all religious traditions carry the same message, the same practice and the same effect.
So harmony among the different religious traditions is quite possible. And yet now - not only in past history, but even today - there are still conflicts happening in the name of religion. So therefore we need a special effort for the promotion of religious harmony.
This may be irrelevant, but I see that here among the Parliament members there are many women. One of my beliefs (and I am not saying this just to appease the women here!) is that in human history, in the earliest periods, there was no concept of leaders. All family members worked together, all the community members worked together, hunting or collecting fruits or things like that, and they shared equally. Eventually the population increased. Then stealing, bullying and that sort of thing happened. So then the concept of leadership arose.
At that time the brain was not very important. The important thing was physical strength, like other animals. This, I think, is why male dominance developed.
Then eventually through education, brain development took place and the brain became more important than physical strength. So then male and female had more or less equal weight. And so it is that many Members here are female. Some are rather beautiful!
(Laughter and applause)
So, as I mentioned earlier, in our century, in our time, we need to promote human compassion, human love, warm-heartedness. In that respect, I think because of biological factors, females have more feelings of sensitivity about others' pain. Do you agree?
(Cries of 'Yes!')
I think I should ask the men, not the women.
I have not much time but I will tell one short story. Once during a long, eight- or nine-hour flight from India to another country, a night flight, I noticed one couple with two young children, one I think six or seven years old, one very small. So the whole night that young one really created trouble for his parents. At the beginning the father also took care of that young boy or girl. Then after two or three hours the father just slept. But all night the mother was always paying attention to those naughty children. Always she paid them the fullest care, and then next morning I noticed the mother's eyes were red. This is one example. The female has more sensitivity to other people's pain.
So therefore at this time we need not only smart brains and ideas but also we need warm-heartedness. In such periods, I feel, women have a special role. Therefore I am very happy to see many women here. This is something I have said on many occasions, and I just wanted to share this now.
Now to the Tibetan issue.
(Applause)
Basically, some Chinese officials consider our approach to be that of a separatist movement, but it is not. That is totally wrong. Everybody knows that we are seeking genuine autonomy within the People's Republic of China, in our own interest. Tibet is materially backward - though of course it is spiritually advanced - so by now every Tibetan wants a modernised Tibet. Therefore, as far as material development is concerned, it is in our own interest to remain within the big nation - the People's Republic of China.
So firstly I want to make it very clear that our approach is not a separatist movement. Certain rights which we have requested from the Chinese officials are actually already guaranteed or mentioned in their constitution, as well as certain rights of minorities.
Another point I want to make clear to our supporters is that, when you are showing your support, your concern about the Tibet question, some Chinese feel this is something against China. That is totally wrong. Actually we are trying to make a contribution regarding the promotion of a harmonious society, stability, unity. Obviously it is a matter of common sense, of common experience: how can unity and harmony develop under fear, under guns? It is illogical. Genuine harmony, unity, only come through trust, through mutual respect.
Let me take one example. Since we are not seeking independence and we adhere strictly to non-violent principles, some of our friends from Xinjiang, who are also fighting for their rights, now think our approach is more effective.
Many years ago I met some Xinjiang people - I cannot remember the individual names - they really used to fight for independence and even if necessary used violence. That is their view. Then I told these people: as far as we Tibetans are concerned, we are not seeking separation and also follow a strictly non-violent way.
Eventually more Xinjiang people now agree that our approach is realistic and the best approach. Our approach actually gave more encouragement to those people who once took the violent way and therefore disapproved of us.
We are helping to build a healthy, harmonious society.
So we, and our supporters, are not against the Chinese, China or the Chinese Government. Actually we are helping them. Obviously there are many drawbacks in totalitarian regimes: it is a closed society, there is no freedom of speech, no freedom of the press. So difficulties are bound to occur.
There is a Tibetan saying: 'If you are a true close friend, then make clear the faults of your friend'. So for the European Union, naturally, it is very important to keep close relations with the People's Republic of China; but at the same time you should make clear those drawbacks, those mistakes.
Now I have not much time. Yesterday I met some Tibetan support groups to which MEPs belong. They told me they were going to fast for 24 hours. If some of those people are going to practise fasting, that is very good. I very much appreciate that. So I immediately responded, we are also going to fast. In my case, as a Buddhist monk, after lunch I have no more meals. So I thought that a better practical way would be for my fasting to start after my breakfast. So this morning I started my fasting after my breakfast. As a Buddhist monk, breakfast is something very sacred because I always eat when I wake up, as I always feel hungry. Therefore I have had my breakfast now, and until tomorrow breakfast I am fasting and sharing with your determination.
Thank you very much.
(The House accorded the speaker a standing ovation)
Your Holiness, you are a personality of dialogue. I have 29 years' experience in the European Parliament, but I have never experienced a situation where the speaker taking the floor had a dialogue with the Parliament. If anybody in the world - including the Chinese Government - has any doubt that you are a personality of dialogue, your speech today was the proof that you are a personality of dialogue.
(Loud and sustained applause)
In the name of the European Parliament, I have the honour of thanking you for your presence today and I am thankful that you are healthy again. You have proved that you are healthy again after your operation, but we never thought that you would share all your experiences with us. This shows your confidence in the Members of the European Parliament. You gave us a clear political message and you gave us a clear human message. I want to thank you, in the name of the European Parliament for these messages, and we thank you for your excellent humour.
I think it is now our duty, dear colleagues, to help His Holiness the 14th Dalai Lama to ensure that his people, the Tibetan people, have a good future and can live within their culture and their religion. Your Holiness, the European Parliament is with you. Thank you for your presence and thank you for your speech.
(Loud and sustained applause)